Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 9-13 and 20-23 in the reply filed on 4 Dec 2021 is acknowledged. Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 invokes 112(f) for reciting the term “mechanism” as a generic placeholder having the functional limitation of “grasping” without providing sufficient structure, material, or acts for performing the claimed function. The term is therefore limited to the description in the disclosure, which recites that the grasping means can be a clamp (paragraph 23), a gripper (paragraph 65), vacuum, adhesive material, microstructure adhesive, electrostatic attraction (paragraph 32), or equivalents thereof.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the at least one ingredient" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It appears applicant intends to refer to “a food ingredient” recited in line 2. In this case, applicant should replace “the at least one ingredient” with “the food ingredient”. 
Regarding Claim 21, the term “ordinarily non-planar” is indefinite because it is not clear as to what constitutes “ordinarily non-planar”; that is, it is not clear what “ordinarily” means. Also, the term “more planar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 21-23 are rejected for its dependency on a rejected Claim. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooi (US 4,176,746) in view of Miller et al. (US 2008/0063325) and Dopfer et al. (US 2017/0158369).
Regarding Claim 1, Kooi discloses: 
(a) providing a sealed flexible package containing at least one substance wherein the package comprises at least one flexible film comprising a left portion and a right portion with each portion having an inside and an outside surface with the inside surfaces facing each other and wherein the portions are partially sealed to one another (seal 18) to form at least closed compartment sealed on all sides and containing the at least one substance (package 10, first web 14 and second web 12, see Col. 4, Ln. 10-17) and wherein the seal comprises at least one openable seal (heat seal weld closure 31) and wherein each portion comprises an unsealed extension (unsecured margin portion 32); 
(b) providing at least one grasping mechanism (Col. 5, Ln. 46-52), in this case, Kooi’s process of opening the package through manually grasping the ends is construed to be a “grasping mechanism”; 
(c) using the grasping mechanism to grasp at least one unsealed extension (Col. 5, Ln. 46-52); and, 
(d) moving the grasping mechanism to pull on the at least one unsealed extension and at least partially open the at least one seal region (“pulling the margin portions 32 of the first and second webs outwardly relative to each other…” Col. 5, Ln. 50-52).
Kooi is silent to “an unsealed extension having a second width and wherein the second width is narrower than the first width and wherein the two extension do not fully overlap one another when at least partly in contact”. Miller is relied on to teach a flexible package having a left and right portion forming a closed compartment therein  (sachet, pouch and the like, see abstract). Miller further teaches an extended region that is unsealed with a width smaller than the width of the left and right portion, and wherein the portions do not fully over lap when in contact (see 700A and 700B of Fig. 2). The portions which do not overlap form grip tabs to facilitate pulling the left and right portions apart (paragraph 63). 
Since Miller is also directed to packages where the grasping mechanism is to grasp the unsealed region of the package, it would have been obvious to provide tab configurations to facilitate the grasping and pulling of the two portions. 
In the case where applicant intends “grasping mechanism” to be a mechanical device, which the claim is not limited to as currently presented, Dopfer  is relied on to teach a method of dispensing content from a bag using grasping means (see Abstract). In this case, Dopfer is directed to similar bag containers having a first and second portion facing each other. In order to open the bag, Dopfer uses a pair of suction rollers 184 to pull apart the first and second portion (paragraph 73). It is also noted that the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04.III). 
Therefore, since both Kooi and Dopfer are directed to similar opening mechanism for similar pouches (i.e. pulling apart the first and second portion), it would have been obvious to one of ordinary skill in the art to use known mechanical processes of opening and dispensing bag containers, especially since Kooi is directed to preventing contaminations from the exterior surface of the bag (Col. 1, Ln. 30-44). 
Regarding Claim 10, Kooi further teaches wherein two grasping mechanisms are used and each grasping mechanism grasps one unsealed extension (“grasping the first and second webs 14 and 12”, Col. 5, Ln. 46-52). Dopfer also teaches two grasping mechanism to grasp each portion (“pair of suction rollers 184”, paragraph 73). 
Regarding Claim 11
Regarding Claim 12, Dopfer further teaches wherein the at least one grasping mechanism moves along a track; that is, the term “track” is construed to be the path which the clamping mechanism of Dopfer is configured to move in. In this case, the “track” is around the rollers as seen in 180,180 of Fig. 1. 
Regarding Claim 13, Dopfer further teaches wherein the track comprises at least one curved region (i.e. the bags curving around the rollers at 184, Fig. 1).

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooi (US 4,176,746) in view of Tanaka et al. (US 6,568,533). 
Regarding Claim 20, Kooi discloses: 
(a) providing a sealed flexible package containing at least one substance wherein the package comprises at least one flexible film comprising a left portion and a right portion with each portion having an inside and an outside surface with the inside surfaces facing each other and wherein the portions are partially sealed to one another (seal 18) to form at least closed compartment sealed on all sides and containing the at least one substance (package 10, first web 14 and second web 12, see Col. 4, Ln. 10-17) and wherein the seal comprises at least one openable seal (heat seal weld closure 31) and wherein each portion comprises an unsealed extension (unsecured margin portion 32); 
(b) gripping the package proximate each of the two edges and pulling the edges away from one another (Col. 5, Ln. 46-52), in this case, Kooi’s process of opening the package through manually grasping the ends would apply tension to the package; 
(c) grasping the unsealed flap and pulling on it (Col. 5, Ln. 46-52) where the pulling would also have applied tension to the bag  
The combination is silent to specifically holding food products within the cavity; however, it would have been obvious to one of ordinary skill in the art to carry food products within the bag for sanitary dispensing, especially since Kooi is directed to preventing contamination (i.e. for medical device). In any case, Tanaka is relied on to teach a flexible package for dispensing food (Col. 24, Ln. 19-25) that similarly requires grasping edges of two portions and pulling away from each other to allow access to the contents (Col. 4, Ln. 8-10). Therefore, since both Kooi and Tanaka are both directed to flexible packages that is 
Regarding Claim 21, Kooi further teaches wherein the unsealed flap of the at least one portion is ordinarily non-planar and the tension makes the flap substantially more planar (see Fig. 1); that is, applicant’s specification indicates that the non-planar feature is “due to the distortion of the pouch caused by its contents” (paragraph 193). Therefore, since Kooi is also directed to two portions sealed to one another, the package of Kooi would similarly exhibit a non-planar unsealed flap due to the distortion of the contents therein. 
Regarding Claim 22, Kooi further teach wherein the seal comprises a chevron having an apex at its bottom and wherein the gripping is substantially at or lower than the height of the apex (see 31 of Fig. 3 and Fig. 4 for the gripping position).
Regarding Claim 23, Kooi further teaches wherein the two edges are substantially vertical (Fig. 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792